DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 08/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
5.	Claim 20 IS drawn to one or more machine-readable storage media.
As per claim 20, the specification does not provide a clear definition for the claimed “machine-readable storage media”. A broadest reasonable interpretation for the term “machine-readable storage media” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “one or more non-transitory machine-readable storage medium”.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the lowest Hamming distance" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected based on its dependency of claim 7.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-6, 9, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rae et al. (“Scaling Memory-Augmented Neural Networks with Sparse Reads and Writes”, October 27, 2016 – IDS Submission).
Referring to claim 1, Rae discloses a device comprising: circuitry to (Rae – page 12 section B: Control Flow shows a schematic of how a controller interfaces with the external memory.): 
obtain a key usable to search a memory associated with a memory augmented neural network for one or more data sets (Rae – Abstract, page 2 section 2.1 disclosing an addressing scheme which selects w based upon the similarity of memory words to a given query q. The memory comprises N words of fixed size M and the “query” is equated to the key.); 
perform a stochastic associative search to identify a group of data sets within the memory that satisfy the key (Rae – Page 4 section 3.5 disclosing when querying the memory, an approximate nearest neighbor index (ANN) to search over the external memory for the K nearest words. K nearest words are equivalent to the “group of data sets”.); and 
write to the identified group of data sets concurrently to update the memory augmented neural network (Rae – Page 3 section 3.2 disclosing a sparse content-based write scheme, where the controller chooses a query vector qWT and applies writes to similar words in memory. This would allow for direct memory updates.).

Referring to claim 2, Rae discloses the device of claim 1, wherein to obtain a key usable to search a memory comprises to obtain a key usable to search a soft memory (Rae – Page 2 section 2.1 disclosing content-based addressing in a content addressable memory.).

Referring to claim 3, Rae discloses the device of claim 1, wherein to perform a stochastic associative search comprises to identify a data set that is indicative of multiple values that are blurred together (Rae – Page 3 section 3.1 showing equation (4). The weighted average defines a form of “combination/blurring” of the K selected words in memory.).

Referring to claim 4, Rae discloses the device of claim 3, wherein to identify a data set that is indicative of multiple values that are blurred together comprises to identify a data set in which indicative of a combination of one percentage of one value and another percentage of another value (Rae – Page 3 section 3.1 showing equation (4). The weighted average defines a form of “combination/blurring” of the K selected words in memory.).

Referring to claim 5, Rae discloses the device of claim 1, wherein to write to the identified group of data sets comprises to blur existing data in the data sets with new data (Rae – Page 3 section 3.1 showing equation (4). The weighted average defines a form of “combination/blurring” of the K selected words in memory.).

Referring to claim 6, Rae discloses the device of claim 1, wherein to obtain a key comprises to obtain a key that defines a reference data set to be searched for (Rae – Pages 4-5 section 3.5 disclosing the query defines a reference to search for the K nearest words.).

Referring to claim 9, Rae discloses the device of claim 1, wherein to perform a stochastic associative search comprises to perform the stochastic associative search based on a subset of a reference data set defined by the key (Rae – Pages 4-5 section 3.5 disclosing the query defines a reference to search for the K nearest words.).

Referring to claim 11, Rae discloses the device of claim 1, wherein to perform the stochastic associative search comprises to perform a dense data search or a field search of data sets within the memory (Rae – Page 4 section 3.5 disclosing when querying the memory, an approximate nearest neighbor index (ANN) to search over the external memory for the K nearest words. K nearest words are equivalent to the “group of data sets”.).

Referring to claims 19 and 20, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Allowable Subject Matter
10.	Claims 7, 8, 10 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “to perform a stochastic associative search comprises to identify a predefined number of data sets having the lowest Hamming distance from the key”, in combination with other recited limitations in dependent claim 7.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “to perform the stochastic associative search comprises to perform a sparse data search to match values of bits in predefined columns of a reference data set defined by the key and the data sets within the memory”, in combination with other recited limitations in dependent claim 10.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “to perform the stochastic associative search comprises to read values from a set of columns defined in a template”, in combination with other recited limitations in dependent claim 12.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “to write to the identified group of data sets comprises to write to columns of the data sets in the identified group using a scatter operation”, in combination with other recited limitations in dependent claim 14.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “to write to the identified group of data sets comprises to write error data indicative of a difference between inference data produced by the memory augmented neural network and reference data”, in combination with other recited limitations in dependent claim 16.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “to perform a stochastic associative search comprises to perform a stochastic associative search on a memory having a cross point architecture”, in combination with other recited limitations in dependent claim 17.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “to perform a stochastic associative search comprises to perform a stochastic associative search on a memory having a three dimensional cross point architecture”, in combination with other recited limitations in dependent claim 18.

		Claims 8, 13 and 15 would be allowable based on their dependencies of claims 7, 12 and 14.

Related Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Khan et al. (US Pub. No. 2019/0220202 A1 hereinafter “Khan”) discloses technologies for stochastic associative search operations in memory (e.g., a three-dimensional cross-point memory) using error correction codes include a compute device.	
	
Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181